THE ATTORNEY GENERAL HAS REQUESTED THAT I RESPOND TO YOUR REQUEST FOR AN OFFICIAL OPINION ASKING, IN EFFECT:
  WHETHER A CLUB, WHICH IS OPERATING IN A LEGAL FASHION IN A COUNTY WHICH ALLOWS THE SALE OF LIQUOR BY THE INDIVIDUAL DRINK AND RECOGNIZES DAYLIGHT SAVINGS TIME, MAY REFUSE TO RECOGNIZE DAYLIGHT SAVINGS TIME, THEREFORE STAYING OPEN ON HOUR LATER THAN THOSE CLUBS WHICH HAVE ADVANCED THEIR CLOCKS BY ONE HOUR.
IT APPEARS THAT IT IS NOT NECESSARY TO RESPOND TO YOUR INQUIRY BY THE ISSUANCE OF A FORMAL OPINION BECAUSE A CLEAR READING OF SEVERAL STATUTES DISCLOSES THE FOLLOWING ANSWERS TO YOUR QUESTIONS.
THE RECOGNITION OF DAYLIGHT SAVINGS TIME IS GOVERNED BY FEDERAL LAW. SEE 15 U.S.C.A. 260A (1983). THAT STATUTE SPECIFICALLY STATES THAT ALL AREAS WITHIN THE TIME ZONES SET FORTH BY CONGRESS WILL ADVANCE THE STANDARD TIME WITHIN EACH OF THE TIME ZONES BY ONE HOUR BEGINNING AT TWO O'CLOCK A.M. ON THE FIRST SUNDAY IN APRIL UNTIL THE SAME TIME ON THE LAST SUNDAY OF OCTOBER. THE ONLY EXCEPTIONS TO THIS RULE ARE IF AN ENTIRE STATE DECIDES TO FOREGO DAYLIGHT SAVINGS TIME (SUCH AS ARIZONA), OR IF THE ENTIRE PORTION OF A STATE WHICH IS LOCATED IN A DIFFERENT TIME ZONE FROM THE REMAINDER OF THE STATE IS EXEMPTED (SUCH AS INDIANA). CONGRESS EXTENDED ITS AUTHORITY FURTHER IN THIS AREA BY STATING THAT IT WAS THE EXPRESS INTENT OF CONGRESS TO SUPERSEDE ALL STATE AND LOCAL LAWS GOVERNING THE ADVANCEMENT OF TIME. SEE15 U.S.C.A. 260A(B) (1966).
THE STATE OF OKLAHOMA HAS NOT ENACTED A LAW WHICH EXEMPTS ITSELF FROM DAYLIGHT SAVINGS TIME. LIKEWISE, THE STATE OF OKLAHOMA IS COMPLETELY LOCATED WITHIN THE CENTRAL TIME ZONE, THEREFORE, IT DOES NOT HAVE THE AUTHORITY TO EXEMPT ONLY A PART OF THE STATE.
IN OKLAHOMA IT IS LEGAL TO SELL LIQUOR BY THE INDIVIDUAL DRINK OR IN BOTTLE CLUBS ONLY BETWEEN THE HOURS OF TEN O'CLOCK A.M. AND TWO O'CLOCK A.M. 37 O.S. 591(A) (1985). WHEN THIS LAW IS READ WITHIN THE PARAMETERS OF THE FEDERAL LAWS GOVERNING DAYLIGHT SAVINGS TIME IT BECOMES CLEAR THAT LIQUOR MAY ONLY BE SOLD BETWEEN THOSE HOURS LISTED AS THEY CORRESPOND WITH CENTRAL DAYLIGHT TIME FOR THE REST OF THE STATE. IN OTHER WORDS AN INDIVIDUAL CLUB OWNER MAY NOT DECIDE UNILATERALLY TO REFUSE TO RECOGNIZE DAYLIGHT SAVINGS TIME. NOR MAY HE OR SHE DECIDE TO CONTINUE TO RECOGNIZE DAYLIGHT SAVINGS TIME AFTER THE LAST SUNDAY IN OCTOBER AND BEFORE THE FIRST SUNDAY IN APRIL.
(STEVEN SPEARS KERR)